The opinion of the Court was delivered by
Lowrie, J. —
The decision below was that an action on a recog nisance of bail for stay of execution, may be referred to arbitrators under a compulsory rule; and we do not think that this is erroneous. True, the arbitration Act of 1836, in defining what actions may be thus referred, excepts “ actions upon bail-bonds or *75recognisances;” but the commissioners who reported the Act, say that they intended only to embody the principles already decided by the courts, and we have no doubt they were so understood. It is not allowed on bail-bonds and recognisances for the appearance of parties, because they must be subject to the usual equitable relief by the Court: 6 Ser. & R. 542; 3 Pa. Ref. 396 ; but it is allowed on a recognisance of bail in error : 3 Watts 176; and on a forfeited insolvent bond: 6 Watts 324; because they are subject to no such relief. A recognisance of bail for stay of execution falls within this last reason. The record raises no other question.
Judgment affirmed.